DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “a desired business outcomes database configured for displaying one or more business outcomes”. It is unclear how a “database” is configured for “displaying” as a database stores information (whereas an interface or the like displays the information that is stored). It is believed this is intended to recite a desired outcomes interface. Appropriate correction is required. 

Further regarding claim 1, claim 1 also recites the application system having a user interface for providing a remote user with access to the application system to the at least one seller computer and the at least one buyer computer. The grammatical structure of this claim renders the scope unclear as one of ordinary skill cannot readily understand the scope of providing a remote user with access to the application system to the at least one seller computer and the at least one buyer computer. For example: Is the remote access provided “to the” application server through the seller/buyer computer? Or is the remote access provided to the seller/buyer computer through the application server? Appropriate correction is required. 

Claims 2-8 depend from claim 1 and are rejected therewith. 

Regarding claims 9-19 and claim 20, these claims recite at least substantially similar concepts and elements as recited in claims 1-8 such that similar analysis of the claims would be apparent. That is, independent claims 9 and 20 exude similar deficiencies as discussed regarding claim 1. As such, claims 9-19 and claim 20 are rejected under at east similar rationale. 









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 9 as representative, claim 1 recites an evaluation system for foods or service, including:	
generating an evaluation plan, 
displaying a status of the evaluation plan; 
configured for displaying one or more business outcomes; 
configured for displaying one or more evaluation considerations; 
configured for displaying at least one evaluation plan; and 
displaying at least one video or document, 
receive a plurality of buyer information, 
generate the buyer map including one or more buyers from the plurality of buyer information, 
receive at least one communication and display the communication.

	These limitations recite organizing human activity, such as by performing commercial interactions and/or business relations (see: MPEP 2106.04(a)(2)). This is because the limitations above recite a series of steps by which an evaluation plan for goods or services is generated and displaying status, business outcomes, evaluation considerations, the evaluation plan, and videos or documents. 
Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 9 does recite additional elements, including an evaluation system for a good/service comprising: 
at least one seller computing device and at least one buyer computing device in operable connection with a network; 
an application server in operable communication with the network, the application server configured to host an application system for 
the application system having a user interface for providing a remote user with access to the application system to the at least one seller computer and the at least one buyer computer, 
a buyer database, 
a good/service database, 
an evaluation plan database, 
an evaluation center interface,  
a desired business outcomes database, 
an evaluation considerations interface, 
an evaluation plan interface, 
a video/document interface, 
a buyer map generator,
a buyer map interface, 
a comment interface. 

Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 9 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 9, taken individually or as a whole the additional elements of claim 9 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 9 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network,
presenting offers
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 10-19, dependent claims 10-19 recite more complexities descriptive of the abstract idea itself, such as by refining what data is stored as buyer information, the evaluation plan comprises milestones, displaying a representation of milestones, and validating evaluation considerations.  Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves, and merely result in a more complex abstraction. As such, claims 10-19 are understood to recite at least a similar abstract idea as recited in claim 9. 
. 
Under prong 2 of step 2A, the additional elements of dependent claims 10-19 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. This is again because the additional elements of claims 10-19 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 

Lastly, under step 2B, claims 10-19 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 10-19 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 1-8 and claim 20, these claims recite at least substantially similar concepts and elements as recited in claims 9-19 such that similar analysis of the claims would be apparent. As such, claims 1-8 and claim 20 are rejected under at east similar rationale. 

Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sagalow (US 20100023355) in view of Finizio (US 20120130737).  

Regarding claim 1, Sagalow discloses an evaluation system for a good/service, the system comprising: 
at least one seller computing device… in operable connection with a network (see: Fig. 1 #108, Fig. 2, 0040); 
an application server (see: Fig. 1-2, 0038, 0041) in operable communication with the network, the application server configured to host an application system for generating an evaluation plan (see: Fig. 13A #1320, 0045 (formulating a project plan), 0086, ), the application system having a user interface for providing a remote user with access to the application system to the at least one seller computer (see: Fig. 5A, 0040)…, the user interface in operable communication with:  
a goods/services database (see: 0038 (central repository for product ideas), 0042 (ITAM may act as a central repository for new product ideas), 0064 (ITAM computer system can store the idea in an organized manner in its electronic databases))
an evaluation plan database (see: 0038 (one or more databases), 0042-0043, 0084, Fig. 20A), 
the user interface comprising: 
an evaluation center interface configured for displaying a status of the evaluation plan (see: 0054, Fig. 5C); 
a desired business outcomes database configured for displaying one or more business outcomes (see: Fig. 15, 0045, Fig. 19A, 0127); 
an evaluation considerations interface configured for displaying one or more evaluation considerations (see: Fig. 5B, 0053, Fig. 11, 0067); 
an evaluation plan interface configured for displaying at least one evaluation plan (see: Fig. 12B, 0082, Fig. 19C, 0131); and 
a video/document interface configured for displaying at least one video or document (see: 0043 (electronic documents and notes), Fig. 20A, 0135-0136).

Though disclosing the above, Sagalow does not disclose:
at least one buyer computing device in operable connection over a network and providing a remote user with access to the application system to the at least one seller computer and the at least one buyer computer, and,
a buyer database.  

To this accord, and also in the field of project development, Finizio discloses a research and development system for use in a corporate environment (see: 0005) that comprises at least one buyer computing device in operable connection over a network and providing a remote user with access to the application system to the at least one seller computer and the at least one buyer computer (see: Fig. 1 #160, Fig. 2A #250, Fig.2B #214 0047), and a buyer database (see: 0005, 0054). 

One of ordinary skill in the art would have recognized that the known technique of Finizio would have been applicable to the invention of Sagalow as both share common functionality and purpose - namely, to facilitate product development.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Sagalow to have utilized the known technique for connecting to buyer computing devices as taught by Finizio in order to have created a more efficient, statistically superior, item research and development system that efficiently and continuously collects high quality analytical and subjective customer data, therein resulting in drastically reduced cycle time and improved productivity throughout the product development cycle (see: Finizio: 0024). 

2. The system of Claim 1, wherein the buyer database stores a plurality of buyer information comprising at least one of the following: a name, a position, a functional role, and a location (see: Finizio: 0054).
Note: the database contains various information including e-mail addresses, phone numbers, or any other suitable contact information (Finizio). The distinction between the claimed data and that of the prior art, however, is as best non-functional descriptive data. That is, such a scenario presents no new and unobvious functional relationship between the descriptive material and the substrate. The subjective labeling of the stored data does not patentably distinguish the claimed invention (See: MPEP 2111.05). Notably, Sagalow does disclose “roles” (e.g., Fig. 5A). 

3. The system of Claim 1, wherein the evaluation center interface is accessible by the seller computing device, the buyer computing device, and a third party (see: Sagalow: Fig. 1; Finizio: Fig. 1, 0044).
Note: Sagalow disclose business units, while Finizio discloses buyers as well as other third parties (e.g., dealers, suppliers, and/or administrators) connected through the host server.

4. The system of Claim 1, wherein the evaluation plan is comprised of one or more milestones representing a process in a sales cycle (see: Sagalow: 0052 (pending items/tasks, overdue tasks, etc.), 0054, Fig. 5C, 0131 (design stage, tasks), Fig. 19C #1926; Finizio: 0011, ).

5. The system of Claim 4, wherein each of the one or more milestones includes milestone information comprising: a name, a target date, and actual data, and an owner (see: 0052, 0054, 0131).
Note: The information provided through the interface of Sagalow includes the specific task, pending/overdue, links, user roles, etc. Even assuming arguendo this data does not correspond to the specific data claimed, the distinction between the claimed data and that of the prior art, however, is as best non-functional descriptive data. That is, such a scenario presents no new and unobvious functional relationship between the descriptive material and the substrate. The subjective labeling of the stored data does not patentably distinguish the claimed invention (See: MPEP 2111.05).

6. The system of Claim 5, further comprising a seller management interface configured to display a representation of the milestones (see: Sagalow: Fig. 5C, 0054).

8. The system of Claim 1, wherein each of the one or more evaluation considerations is validated by the seller or the buyer (see: Sagalow: 0045 (product validation), 0048 (idea validation), 0108).


Regarding claim 9, Sagalow discloses an evaluation system for a good/service, the system comprising: 
at least one seller computing device… in operable connection with a network (see: Fig. 1 #108, Fig. 2, 0040); 
an application server (see: Fig. 1-2, 0038, 0041) in operable communication with the network, the application server configured to host an application system for generating an evaluation plan (see: Fig. 13A #1320, 0045 (formulating a project plan), 0086, ), the application system having a user interface for providing a remote user with access to the application system to the at least one seller computer (see: Fig. 5A, 0040)…, the user interface in operable communication with:  
a goods/services database (see: 0038 (central repository for product ideas), 0042 (ITAM may act as a central repository for new product ideas), 0064 (ITAM computer system can store the idea in an organized manner in its electronic databases))
an evaluation plan database (see: 0038 (one or more databases), 0042-0043, 0084, Fig. 20A), 
the user interface comprising: 
an evaluation center interface configured for displaying a status of the evaluation plan (see: 0054, Fig. 5C); 
a desired business outcomes database configured for displaying one or more business outcomes (see: Fig. 15, 0045, Fig. 19A, 0127); 
an evaluation considerations interface configured for displaying one or more evaluation considerations (see: Fig. 5B, 0053, Fig. 11, 0067); 
an evaluation plan interface configured for displaying at least one evaluation plan (see: Fig. 12B, 0082, Fig. 19C, 0131); and 
a video/document interface configured for displaying at least one video or document (see: 0043 (electronic documents and notes), Fig. 20A, 0135-0136).

Though disclosing the above, Sagalow does not disclose:
at least one buyer computing device in operable connection over a network and providing a remote user with access to the application system to the at least one seller computer and the at least one buyer computer, 
a buyer database,   
a buyer map interface configured to receive a plurality of buyer information stored in the buyer database and generate, via a buyer map generator, the buyer map including one or more buyers from the plurality of buyer information; and 
a comment interface configured to receive at least one communication and display the communication via the buyer map interface.

To this accord, and also in the field of project development, Finizio discloses a research and development system for use in a corporate environment (see: 0005) that comprises at least one buyer computing device in operable connection over a network and providing a remote user with access to the application system to the at least one seller computer and the at least one buyer computer (see: Fig. 1 #160, Fig. 2A #250, Fig.2B #214 0047), and a buyer database (see: 0005, 0054). 
Furthermore, Finizio discloses a buyer map interface configured to receive a plurality of buyer information stored in the buyer database and generate, via a buyer map generator, the buyer map including one or more buyers from the plurality of buyer information (see: 0017 (identify potential survey takers by captured demographic information), 0056 (assign surveys to be sent to one or more dealers, customers or both), 0057 (User portal 214 may be configured to grant customers and dealers access to surveys), Fig. 2C, Fig. 4 #410-420); and 
Note: customers (buyers) in the system are assigned to a survey, thus creating the buyer map. 
a comment interface configured to receive at least one communication and display the communication via the buyer map interface (see: 0057, 0062, 0068, Fig. 2D, Fig. 6A-7B).


One of ordinary skill in the art would have recognized that the known technique of Finizio would have been applicable to the invention of Sagalow as both share common functionality and purpose - namely, to facilitate product development.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Sagalow to have utilized the known technique for connecting to buyer computing devices as taught by Finizio in order to have created a more efficient, statistically superior, item research and development system that efficiently and continuously collects high quality analytical and subjective customer data, therein resulting in drastically reduced cycle time and improved productivity throughout the product development cycle (see: Finizio: 0024). 

10. The system of Claim 9, further comprising an accounts interface configured to display a plurality of accounts, wherein each of the plurality of accounts are associated with one or more buyers (see: Finizio: Fig. 2C, Fig. 5, 0056-0057).

11. The system of Claim 10, wherein the buyer map interface includes one or more buyer cell interfaces each displaying the plurality of buyer information (see: Finizio: Fig. 2C, Fig. 5, 0056-0057).

12. The system of Claim 11, wherein the one or more buyer cells include a support status indicator (see: 0010, 0055 (track completed and outstanding surveys)).

Regarding claims 13-17, these dependent claims recite substantially similar limitations and scope as recited in dependent claims 2-6 above such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, claims 13-17 are rejected under at least similar rationale as noted above. 
Claims 7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sagalow in view of Finizio and Zhang (US 20150120389). 

Regarding claims 7 and parallel claim 18, Sagalow in view of Finizio discloses all of the above but does not disclose wherein the at least one video or document is a product demo provided by the seller computing device.
To this accord, Zhang discloses a system for feedback collection (e.g., using surveys) (see: abstract, 0039) and uses the known technique of providing at least one video or document is a product demo provided by the seller computing device (see: 0007 (user guides that provide live and dynamic demonstrations and instructions), 0011 (interactive guides allow customer interactions and multimedia demonstrations of using the items, mobile surveys), 0020 (media files comprising, for example, voice files, video files, multimedia files, and text displays that demonstrate use of the items.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Sagalow in view of Finizio to have utilized the product demonstration method of Zhang in order to have provided online tools for item providers such as product manufacturers to collect feedback and improve the content of the interactive guides (see: Zhang: 0020). 

19. The system of Claim 18, wherein each of the one or more evaluation considerations is validated by the seller or the buyer (see: Sagalow: 0045 (product validation), 0048 (idea validation), 0108).
.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sagalow in view of Finizio and Colafrancheschi (herein Cola).  

Regarding claim 20, Sagalow discloses an evaluation system for a good/service, the system comprising: 
at least one seller computing device… in operable connection with a network (see: Fig. 1 #108, Fig. 2, 0040); 
an application server (see: Fig. 1-2, 0038, 0041) in operable communication with the network, the application server configured to host an application system for generating an evaluation plan (see: Fig. 13A #1320, 0045 (formulating a project plan), 0086, ), the application system having a user interface for providing a remote user with access to the application system to the at least one seller computer (see: Fig. 5A, 0040)…, the user interface in operable communication with:  
a goods/services database (see: 0038 (central repository for product ideas), 0042 (ITAM may act as a central repository for new product ideas), 0064 (ITAM computer system can store the idea in an organized manner in its electronic databases))
an evaluation plan database (see: 0038 (one or more databases), 0042-0043, 0084, Fig. 20A), 
the user interface comprising: 
an evaluation center interface configured for displaying a status of the evaluation plan (see: 0054, Fig. 5C); 
a desired business outcomes database configured for displaying one or more business outcomes (see: Fig. 15, 0045, Fig. 19A, 0127); 
an evaluation considerations interface configured for displaying one or more evaluation considerations (see: Fig. 5B, 0053, Fig. 11, 0067), wherein the evaluation considerations are validated by a buyer or seller (see: 0045 (product validation), 0048 (idea validation), 0108); 
an evaluation plan interface configured for displaying at least one evaluation plan (see: Fig. 12B, 0082, Fig. 19C, 0131); and 
a video/document interface configured for displaying at least one video or document (see: 0043 (electronic documents and notes), Fig. 20A, 0135-0136).

Though disclosing the above, Sagalow does not disclose:
at least one buyer computing device in operable connection over a network and providing a remote user with access to the application system to the at least one seller computer and the at least one buyer computer, 
a buyer database,   
a buyer map interface configured to receive a plurality of buyer information stored in the buyer database and generate, via a buyer map generator, the buyer map including one or more buyers from the plurality of buyer information; and 
a comment interface configured to receive at least one communication and display the communication via the buyer map interface.

To this accord, and also in the field of project development, Finizio discloses a research and development system for use in a corporate environment (see: 0005) that comprises at least one buyer computing device in operable connection over a network and providing a remote user with access to the application system to the at least one seller computer and the at least one buyer computer (see: Fig. 1 #160, Fig. 2A #250, Fig.2B #214 0047), and a buyer database (see: 0005, 0054). 
Furthermore, Finizio discloses a buyer map interface configured to receive a plurality of buyer information stored in the buyer database and generate, via a buyer map generator, the buyer map including one or more buyers from the plurality of buyer information (see: 0017 (identify potential survey takers by captured demographic information), 0056 (assign surveys to be sent to one or more dealers, customers or both), 0057 (User portal 214 may be configured to grant customers and dealers access to surveys), Fig. 2C, Fig. 4 #410-420); and 
Note: customers (buyers) in the system are assigned to a survey, thus creating the buyer map. 
a comment interface configured to receive at least one communication and display the communication via the buyer map interface (see: 0057, 0062, 0068, Fig. 2D, Fig. 6A-7B).

One of ordinary skill in the art would have recognized that the known technique of Finizio would have been applicable to the invention of Sagalow as both share common functionality and purpose - namely, to facilitate product development.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Sagalow to have utilized the known technique for connecting to buyer computing devices as taught by Finizio in order to have created a more efficient, statistically superior, item research and development system that efficiently and continuously collects high quality analytical and subjective customer data, therein resulting in drastically reduced cycle time and improved productivity throughout the product development cycle (see: Finizio: 0024). 

Lastly, though disclosing all of the above, neither Sagalow nor Finizio discloses a tag generator to tag the remote user and transmit a notification to the remote user. Notably, Sagalow discloses review certain work product listed on the user interfaces to determine work product quality and to notify persons downstream of the product development process to complete their tasks (see: 0138), while Finizio discloses the portal manager providing a notification system that is configured to send a message when a survey is available for completion (see: 0061). 
To this accord, and in the field of task assignment, Cola discloses generating, by a first user, a digital ticket used as a checklist ticket to set tasks and to-do lists such that a user (either the first user or a second user) can be subsequently notified of the task. Notably, the digital ticket includes identification of the user(s) assigned to the task (see: 0112, 0152, 0165). As such, Cola is understood as disclosing a tag generator to tag the remote user and transmit a notification to the remote user. 
One of ordinary skill in the art would have recognized that the known technique of Cola would have been applicable to the invention of Sagalow in view of Finizio as both share common functionality and purpose - namely, to facilitate collaborative communication and tasks completion (e.g., Cola, 0110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Sagalow in view of Finizio to have utilized the known tagging method as taught by Cola in order to have generated and updating dynamic digital tickets within digital boards so as to foster better digital tracking, sharing, and recordkeeping for business operations (see: Cola: 0003, 0007). 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080183532 to Barnard discloses project coordination for product design including playbook generation and a playbook database, task creation, progress tracking, recommendation of service offerings, customer connections, etc. (see: abstract, Fig. 1, Fig. 3A, Fig. 3F, 0038, 0051-0053, 0080). 
US 20120191507 to Bramworth discloses a project management system for new product development including monitoring progress across project checkpoints, connecting multiple users for collaboration, etc. (see: abstract, 0001, 0013-0014, 0030, Fig. 1)
US 20100010844 to Isaksen discloses a product development process to elicit previously unknown, unmet needs of consumer group participants (see: abstract, Fig. 1, 0006). 
US 20200327597 to Holttinen discloses a smart artificial intelligence (AI) assisted concept creation tool (see: 0018-0020)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619